Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-13-00614-CV

                                      Kathryne VAUSE,
                                          Appellant

                                              v.

              LIBERTY INSURANCE CORPORATION and Justin A. Smith,
                                 Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 07-2231-CV
                          Honorable William Old, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order Granting
Defendants Liberty Mutual Insurance Corporation and Justin A. Smith’s First Amended Motion
for Summary Judgment is AFFIRMED.

       It is ORDERED that appellees recover their costs of appeal from appellant.

       SIGNED November 26, 2014.


                                               _____________________________
                                               Sandee Bryan Marion, Justice